Exhibit 10.6

 

AGREEMENT REGARDING
CHANGE IN CONTROL

 

THIS AGREEMENT (“Agreement”), is made and entered into as of the          day of
                  , 2012 (the “Effective Date”) by and between Hospira, Inc.
(the “Company”) and                      (the “Executive”);

 

WITNESSETH THAT:

 

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management personnel,
and the Board of Directors of the Company (the “Board”) recognizes that, as is
the case with many publicly held corporations, a change in control might occur
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders; and

 

WHEREAS, the Company has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a change in control of the Company;

 

NOW, THEREFORE, to induce the Executive to remain in the employ of the Company
and in consideration of the premises and mutual covenants set forth herein, IT
IS HEREBY AGREED by and between the parties as follows:

 

1.              AGREEMENT TERM. THE “AGREEMENT TERM” SHALL BEGIN ON THE
EFFECTIVE DATE AND SHALL CONTINUE THROUGH DECEMBER 31, 2012.  WITHIN THE TWELVE
MONTH PERIOD PRIOR TO THE EXPIRATION OF THE AGREEMENT TERM, THE COMPANY SHALL
DETERMINE WHETHER TO RENEW THE AGREEMENT AND THE TERMS AND CONDITIONS OF ANY
SUCH RENEWAL.  NOTWITHSTANDING THE FOREGOING, IF A CHANGE IN CONTROL (AS DEFINED
IN SECTION 7 BELOW), OCCURS DURING THE AGREEMENT TERM, THE AGREEMENT TERM SHALL
CONTINUE THROUGH AND TERMINATE ON THE SECOND ANNIVERSARY OF THE DATE ON WHICH
THE CHANGE IN CONTROL OCCURS.

 

2.              ENTITLEMENT TO CHANGE IN CONTROL BENEFITS. The Executive shall
be entitled to the Change in Control Benefits described in Section 3 hereof
following a Change in Control during the Agreement Term and, except as provided
in paragraph (c) of Section 3 hereof, the Executive’s employment by the Company
is terminated during the Agreement Term (i) by the Company for any reason other
than Permanent Disability or Cause or (ii) by the Executive for Good Reason. 
For purposes of this Agreement:

 

1

--------------------------------------------------------------------------------


 

(a)                     A termination of the Executive’s employment shall be
treated as a termination by reason of “Permanent Disability” only if, due to a
mental or physical disability, the Executive is absent from the full time
performance of duties with the Company for a period of at least twelve
consecutive months and fails to return to the full time performance of duties
within 30 days after receipt of a demand by the Company to do so.

 

(b)                     The term “Cause” shall mean the willful engaging by the
Executive in illegal conduct or gross misconduct which is demonstrably and
materially injurious to the Company. For purposes of this Agreement, no act, or
failure to act, on the Executive’s part shall be deemed “willful” unless done,
or omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interests of the
Company. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for Cause unless and until the Company delivers to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice to the
Executive and an opportunity for the Executive, together with counsel, to be
heard before the Board) finding that, in the good faith opinion of the Board,
the Executive was guilty of conduct set forth above and specifying the
particulars thereof in detail.

 

(c)                      The term “Good Reason” shall mean the occurrence of any
of the following circumstances without the Executive’s express written consent:

 

(i)                                     a significant adverse change in the
nature, scope or status of the Executive’s position, authorities or duties from
those in effect immediately prior to the Change in Control, including, without
limitation, if the Executive was, immediately prior to the Change in Control, an
executive officer of a public company, the Executive ceasing to be an executive
officer of a public company;

 

(ii)                                  the failure by the Company to pay the
Executive any portion of the Executive’s current compensation;

 

(iii)                               a reduction in the Executive’s annual base
salary (or a material change in the frequency of payment) as in effect
immediately prior to the Change in Control as the same may be increased from
time to time;

 

2

--------------------------------------------------------------------------------


 

(iv)                              the failure by the Company to award the
Executive an annual bonus in any year which is at least equal to the annual
bonus, awarded to the Executive under the annual bonus plan of the Company for
the year immediately preceding the year of the Change in Control;

 

(v)                                 the failure by the Company to award the
Executive equity-based incentive compensation (such as stock options, shares of
restricted stock, or other equity-based compensation) on a periodic basis
consistent with the Company’s practices with respect to timing, value and terms
prior to the Change in Control;

 

(vi)                              the failure by the Company to continue to
provide the Executive with the welfare benefits, fringe benefits and perquisites
enjoyed by the Executive immediately prior to the Change in Control under any of
the Company’s plans or policies, including, but not limited to, those plans and
policies providing pension, life insurance, medical, dental, prescription,
health and accident, disability, vacation, and other executive perquisites;

 

(vii)                           the relocation of the Company’s principal
executive offices to a location more than thirty-five miles from the location of
such offices immediately prior to the Change in Control or the Company requiring
the Executive to be based anywhere other than the Company’s principal executive
offices except for required travel to the Company’s business to an extent
substantially consistent with the Executive’s business travel obligations
immediately prior to the Change in Control; or

 

(viii)                        the failure of the Company to obtain a
satisfactory agreement from any successor to the Company to assume and agree to
perform this Agreement as contemplated by Section 16.

 

For purposes of any determination regarding the existence of Good Reason, any
good faith determination by the Executive that Good Reason exists shall be
conclusive.

 

3.              CHANGE IN CONTROL BENEFITS. In the event of a termination of
employment, or upon the occurrence of a Change in Control for purposes of
paragraph (c)

 

3

--------------------------------------------------------------------------------


 

of this Section 3, which entitles the Executive to benefits in accordance with
Section 2, the Executive shall, subject to the provisions of the last two
paragraphs of this Section 3, receive the following:

 

(a)                     The Executive shall be entitled to receive the following
employee welfare benefits: medical, health and accident, dental, prescription,
disability, and life insurance coverage for the Executive (and, where applicable
under the Company’s welfare benefit plans, the Executive’s family) through the
second anniversary of the Executive’s date of termination of employment, or, if
earlier, the date on which the Executive becomes employed by another employer.
The benefits provided by the Company shall be no less favorable in terms of
coverage and cost to the Executive than those provided under the Company’s
welfare benefit plans applicable to the Executive (and, where applicable, the
Executive’s family) prior to the Change in Control, determined as if the
Executive remained in the employ of the Company through such second anniversary.

 

(b)                     If the Executive’s date of termination occurs after the
end of a performance period applicable to an annual incentive (bonus) award, and
prior to the payment of the award for the period, the Executive shall be
entitled to a lump sum payment in cash no later than twenty (20) business days
after the date of termination equal to the Executive’s annual incentive (bonus)
award for that period, as determined under the terms of that incentive award
arrangement.

 

(c)                      If the Change in Control, occurs during a performance
period, for any annual incentive (bonus) plan or arrangement in which the
Executive participates for the performance period in which the Change in Control
occurs, the Executive shall be entitled to a lump sum payment in cash no later
than twenty (20) business days after the date of the Change in Control equal to
the Executive’s pro rata annual incentive (bonus) award through the date of the
Change in Control, with the determination of the amount of such award based on
an assumption that the target level of performance has been achieved; provided,
however, that the payment under this paragraph (c) shall not be payable solely
upon the occurrence of a Potential Change in Control.

 

(d)                     If the Executive’s date of termination occurs during a
performance period following the year in which a Change in Control occurs, for
any annual incentive (bonus) plan or arrangement in which the Executive
participates for the performance period in which the termination occurs, the
Executive shall be entitled to a lump sum payment in cash no later than twenty
(20) business days  after the date of termination equal to the Executive’s
pro-rata annual incentive (bonus) award through the date of termination, with
the determination

 

4

--------------------------------------------------------------------------------


 

of the amount of such award based on an assumption that the target level of
performance has been achieved.

 

(e)                      The Executive shall be entitled to a lump sum payment
in cash no later than twenty (20) business days after the Executive’s date of
termination equal to the sum of:

 

(i)                                     an amount equal to 2 times the
Executive’s annual salary rate in effect on the date of the Change in Control
or, if greater, as in effect immediately prior to the date of termination; plus

 

(ii)                                  an amount equal to the Executive’s annual
incentive (bonus) award for the performance period that includes the date of the
Executive’s termination of employment, with the determination of the amount of
such award based on an assumption that the target level of performance has been
achieved.

 

The amount payable under this paragraph (e) shall be inclusive of the amounts,
if any, to which the Executive would otherwise be entitled as severance pay
under any severance pay plan, or by law and shall be in addition to (and not
inclusive of) any amount payable under any written agreement(s) directly between
the Executive and the Company or any of its subsidiaries.

 

(f)                       The Company shall provide the Executive with
outplacement services suitable to the Executive’s position through the first
anniversary of the date of the Executive’s termination of employment, or, if
earlier, the date on which the Executive becomes employed by another employer.

 

If the Executive is a participant in the Hospira Performance Incentive Plan or
any successor thereto, the Executive’s annual incentive (bonus) award for the
performance period which includes the date of termination under paragraphs (c),
(d) and (e)(ii) above and, if applicable, for the period preceding the date of
termination under paragraph (b), shall be determined under the bonus levels
communicated in writing to the Executive by the Company for such year.

 

The Executive agrees to abide by the terms of the Executive’s Employee
Agreement, including but not limited to the protection of the secrecy and
confidentiality of information that is confidential and proprietary to the
Company or any of its affiliates.

 

For purposes of this Agreement, the Executive is deemed a “key employee” within
the meaning of section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations thereunder (“Specified Employee”). As a
Specified Employee, notwithstanding any provision in this Agreement, any
payments or benefits under Sections

 

5

--------------------------------------------------------------------------------


 

3(b), (c), (d) or (e) (“Restricted Payments”) shall be provided to the Executive
on the first day of the seventh month following the date of the Executive’s
termination of employment (the “Delay Period”).  After the Delay Period, any
Restricted Payments that constitute reimbursements to the Executive shall be
made in accordance with their payment terms under this Agreement but no later
than the end of the calendar year following the year in which the expense was
incurred.

 

4.              MITIGATION. The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise. Except as set forth in paragraph 3(a) with respect to benefits,
the Company shall not be entitled to set off against the amounts payable to the
Executive under this Agreement any amounts owed to the Company by the Executive,
any amounts earned by the Executive in other employment after the Executive’s
termination of employment with the Company, or any amounts which might have been
earned by the Executive in other employment had the Executive sought such other
employment.

 

5.              EXCISE TAX PAYMENTS.   Notwithstanding any other provision to
the contrary, if any payment or benefit to which the Executive (or any person on
account of the Executive) is entitled, whether under this Agreement or
otherwise, in connection with a Change in Control or the Executive’s termination
of employment (a “Payment”) constitutes a “parachute payment” within the meaning
of section 280G of the Code, and as a result thereof the Executive is subject to
a tax under section 4999 of the Code, or any successor thereto, then such
Payment shall be either: (i) provided to Executive in full, or (ii) provided to
Executive as to such lesser extent which would result in no portion of such
Payment being subject to such excise tax, whichever of the foregoing amounts,
when taking into account applicable federal, state, local and foreign income and
employment taxes, such excise tax, and any other applicable taxes, results in
the receipt by Executive, on an after-tax basis, of the greatest amount of the
Payment, notwithstanding that all or some portion of such Payment may be taxable
under such excise tax.  To the extent such Payment needs to be reduced pursuant
to the preceding sentence, reductions shall come from taxable amounts before
non-taxable amounts and beginning with the Payments otherwise scheduled to occur
soonest.  Executive agrees to cooperate fully with the Company to determine the
benefits applicable under this Section 5.  All determinations under this
Section 5 shall be made by an independent tax counsel selected by the Company
and reasonably acceptable to Executive.  To the extent any excise tax payments
are due under this Section 5, Executive agrees to be solely liable for such
excise tax payments.

 

6.              TERMINATION DURING POTENTIAL CHANGE IN CONTROL. If a Potential
Change in Control (as defined in Section 8) occurs during the Agreement Term,
and the Company terminates the Executive’s employment for reasons other than
Permanent Disability or Cause during such Potential Change in Control, the
Executive shall be entitled to receive the benefits that the Executive would
have received under Section 3, except as otherwise stated in such Section 3,
such benefits to be calculated based upon the Executive’s compensation prior to
the actual termination of employment but paid within 20 business days of the
date of such termination.

 

6

--------------------------------------------------------------------------------


 

7.              CHANGE IN CONTROL. For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred on the earliest of a Change in
Ownership, a Change in Effective Control, or a Change in Ownership of Assets,
each as defined below.

 

(a)                                 Change in Ownership

 

(i)                                     In general. Except as provided in
paragraph (b)(ii) of this Section, a Change in Ownership of the Company occurs
on the date that any one person, or more than one person acting as a group (as
defined in paragraph (a)(ii) of this Section), acquires ownership of the
Company’s stock that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the Company’s stock. However, if any one person, or more than one person
acting as a group, is considered to own more than 50% of the total fair market
value or total voting power of the Company’s stock, the acquisition of
additional stock by the same person or persons is not considered to cause a
Change in Ownership of the Company (or to cause a Change in Effective Control of
the Company (within the meaning of paragraph (b) of this Section)). An increase
in the percentage of stock owned by any one person, or persons acting as a
group, as a result of a transaction in which the Company acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this Section. This paragraph (a)(i) applies only when there is a transfer of the
Company’s stock (or issuance of stock of the Company) and stock in the Company
remains outstanding after the transaction.

 

(ii) Persons acting as a group. For purposes of paragraph (a)(i) above, persons
will not be considered to be acting as a group solely because they purchase or
own stock of the Company at the same time. However, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company. If a person, including an entity, owns stock in
both corporations that enter into a merger, consolidation, purchase or
acquisition of stock, or similar transaction, such shareholder is considered to
be acting as a group with other shareholders only with respect to the ownership
in that corporation before the transaction giving rise to the change and not
with respect to the ownership interest in the other corporation.

 

(b) Change in Effective Control

 

(i) In general. Notwithstanding that the Company has not undergone a Change in
Ownership under paragraph (a) of this Section, a Change in Effective Control of
the Company occurs only on either of the following dates:

 

(1) The date any one person, or more than one person acting as a group (as
determined under paragraph (a)(ii) of this Section), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company possessing 30% or more
of the total voting power of the stock of the Company.

 

7

--------------------------------------------------------------------------------


 

(2) The date a majority of members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
before the date of the appointment or election.

 

(ii) Acquisition of additional control. If any one person, or more than one
person acting as a group, is considered to effectively control the Company
(within the meaning of this paragraph (b)), the acquisition of additional
control of the Company by the same person or persons is not considered to cause
a Change in Effective Control of the Company (or to cause a Change in Ownership
of the Company within the meaning of paragraph (a) of this Section).

 

(c) Change in Ownership of Assets

 

(i) In general. A Change in Ownership of Assets occurs on the date that any one
person, or more than one person acting as a group (as determined in paragraph
(a)(ii) of this Section), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the Company’s
assets immediately before such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

 

(ii) Transfers to a related person—There is no Change in Control event under
this paragraph (c) when there is a transfer to an entity that is controlled by
the shareholders of the transferring corporation immediately after the transfer,
as provided in this paragraph (c)(ii). A transfer of assets by the Company is
not treated as a Change in Ownership of Assets if the assets are transferred to—

 

(1) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

(2) An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

 

(3) A person, or more than one person acting as a group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or

 

(4) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph
(c)(ii)(3) above.

 

For purposes of this paragraph (c)(ii) and except as otherwise provided above, a
person’s status is determined immediately after the transfer of the assets.

 

8

--------------------------------------------------------------------------------


 

(iii) Persons acting as a group. Persons will not be considered to be acting as
a group solely because they purchase assets of the Company at the same time.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Company. If a
person, including an entity shareholder, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of assets, or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders in a corporation only to the extent of the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 

(a)                     the date any Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 20% or more of the combined
voting power of the Company’s then outstanding securities, excluding any Person
who becomes such a Beneficial Owner in connection with a transaction described
in clause (i) of paragraph (c) below; or

 

(b)                     the date on which the following individuals cease for
any reason to constitute a majority of the number of directors then serving:
individuals who, on the date hereof, constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended; or;

 

(c)                      the date on which there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation or other entity, other than (i) a merger or
consolidation (A) immediately following which the individuals who comprise the
Board immediately prior thereto constitute at least a majority of the board of
directors of the Company, the entity surviving such merger or consolidation or,
if the Company or the entity surviving such merger or consolidation is then a
subsidiary, the ultimate parent thereof and (B) which results in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an

 

9

--------------------------------------------------------------------------------


 

employee benefit plan of the Company or any subsidiary of the Company, at least
50% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
20% or more of the combined voting power of the Company’s then outstanding
securities; or

 

(d)                     the date on which the shareholders of the Company
approve a plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 50% of the combined voting power of the voting securities of which are
owned by shareholders of the Company, in combination with the ownership of any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any subsidiary of the Company, in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

 

(e)                      Notwithstanding the foregoing, a “Change in Control”
shall not be deemed to have occurred by virtue of the consummation of any
transaction or series of integrated transactions immediately following which the
record holders of the common stock of the Company immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions.

 

(f)                       For purposes of this Agreement: “Affiliate” shall have
the meaning set forth in Rule 12b-2 promulgated under Section 12 of the Exchange
Act; “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time; and “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly

 

10

--------------------------------------------------------------------------------


 

or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

 

8.              POTENTIAL CHANGE IN CONTROL. A “Potential Change in Control”
shall exist during any period in which the circumstances described in paragraphs
(a), (b), or (c), below, exist (provided, however, that a Potential Change in
Control shall cease to exist not later than the occurrence of a Change in
Control):

 

(a)                     The Company enters into an agreement, the consummation
of which would result in the occurrence of a Change in Control, provided that a
Potential Change in Control described in this paragraph (a) shall cease to exist
upon the expiration or other termination of all such agreements;

 

(b)                     Any Person becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 30% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company’s then outstanding securities (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates);

 

(c)                      The Board adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control exists; provided that
a Potential Change in Control described in this paragraph (c) shall cease to
exist upon a determination by the Board that the reasons that gave rise to the
resolution providing for the existence of a Potential Change in Control have
expired or no longer exist.

 

9.              EQUITY AWARDS. With respect to any award granted to the
Executive under any of the Company’s stock incentive plans, including the
Company’s 2004 Long-Term Stock Incentive Plan (the “Program”) or any successor
program, (“Award”) the following shall apply:

 

(a)                     If  a Change in Control occurs and the successor (or
parent thereof) does not assume the Award or replace it with a comparable award,
such Award shall become fully exercisable;

 

(b)                     If a Change in Control occurs and the successor (or
parent thereof) assumes the Award or replaces it with a comparable award
(“Replacement Award”),the terms of such assumed Award or Replacement shall
provide that the assumed Award or Replacement Award shall become fully
exercisable if the Executive is involuntarily terminated or voluntarily
terminates with Good Reason within 24 months of the Change in Control.

 

10.       WITHHOLDING. All payments to the Executive under this Agreement will
be subject to withholding of applicable taxes. The Company shall withhold the

 

11

--------------------------------------------------------------------------------


 

applicable taxes in an amount calculated at the minimum statutory rate and shall
pay the amount so withheld to the appropriate tax authority.

 

11.       NONALIENATION. The interests of the Executive under this Agreement are
not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Executive or the Executive’s beneficiary.

 

12.       AMENDMENT. This Agreement may be amended or canceled only by mutual
agreement of the parties in writing without the consent of any other person. So
long as the Executive lives, no person, other than the parties hereto, shall
have any rights under or interest in this Agreement or the subject matter
hereof.  Any amendment or cancellation of this Agreement shall not accelerate
the payment of any compensation or benefit hereunder and shall not otherwise
modify or change the time or times when compensation or benefits are payable
hereunder.

 

13.       APPLICABLE LAW. The provisions of this Agreement shall be construed in
accordance with the laws of the State of Illinois, without regard to the
conflict of law provisions of any state.

 

14.       SEVERABILITY. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).

 

15.       WAIVER OF BREACH. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.

 

16.       SUCCESSORS, ASSUMPTION OF CONTRACT. This Agreement shall be binding
upon and inure to the benefit of the Company and any successor of the Company.
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no succession had taken place. This Agreement is
personal to the Executive and may not be assigned by the Executive without the
written consent of the Company. However, to the extent that rights or benefits
under this Agreement otherwise survive the Executive’s death, the Executive’s
heirs and estate shall succeed to such rights and benefits pursuant to the
Executive’s will or the laws of descent and distribution; provided that the
Executive shall have the right at any time and from time to time, by notice
delivered to the Company, to designate or to change the beneficiary or
beneficiaries with respect to such benefits.

 

12

--------------------------------------------------------------------------------


 

17.       NOTICES. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below. Such notices, demands, claims and other
communications shall be deemed given:

 

(a)                     in the case of delivery by overnight service with
guaranteed next day delivery, the next day or the day designated for delivery;

 

(b)                     in the case of certified or registered U.S. mail, five
days after deposit in the U.S. mail; or

 

(c)                      in the case of facsimile, the date upon which the
transmitting party received confirmation of receipt by facsimile, telephone or
otherwise;

 

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:

 

to the Company:

 

Senior Vice President, Organizational Transformation

and People Development

Hospira, Inc.

275 North Field Drive

Lake Forest, Illinois 60045

 

with a copy (which shall not constitute notice) to:

 

General Counsel

Hospira, Inc.

275 North Field Drive

Lake Forest, Illinois 60045

 

or to the Executive:

 

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.

 

18.       RESOLUTION OF ALL DISPUTES. Any controversy or claim arising out of or
relating to this Agreement (or the breach thereof) (a “Dispute”) shall be
settled by alternative dispute resolution procedures in accordance with Appendix
A hereto.  During

 

13

--------------------------------------------------------------------------------


 

the pendency of any Dispute, the Company shall continue to pay the Executive the
full compensation in effect when the notice giving rise to the Dispute was given
(including, but not limited to, salary) and continue the Executive (and, where
applicable, the Executive’s family) as a participant in all compensation,
benefit and insurance plans in which the Executive was participating when the
notice giving rise to the Dispute was given, until such Dispute is resolved.

 

19.       LEGAL AND ENFORCEMENT COSTS. The provisions of this Section 19 shall
apply if it becomes necessary or desirable for the Executive to retain legal
counsel or incur other costs and expenses in connection with enforcing any and
all rights under this Agreement or any other compensation plan maintained by the
Company, including, but not limited to the Hospira 2004 Long-Term Stock
Incentive Plan, the Hospira Performance Incentive Plan, the Hospira
401(k) Supplemental Plan, the Hospira Supplemental Pension Plan or, in each
case, any trust adopted pursuant thereto:

 

(a)                     The Executive shall be entitled to recover from the
Company reasonable attorneys’ fees, costs and expenses incurred in connection
with such enforcement or defense.

 

(b)                     Payments required under this Section 19 shall be made by
the Company to the Executive (or directly to the Executive’s attorney) promptly
following submission to the Company of appropriate documentation evidencing the
incurrence of such attorneys’ fees, costs, and expenses.

 

(c)                      The Executive shall be entitled to select legal
counsel; provided, however, that such right of selection shall not affect the
requirement that any costs and expenses reimbursable under this Section 19 be
reasonable.

 

(d)                     The Executive’s rights to payments under this Section 19
shall not be affected by the final outcome of any dispute with the Company.

 

20.       SURVIVAL OF AGREEMENT. Except as otherwise expressly provided in this
Agreement, the rights and obligations of the parties to this Agreement shall
survive the termination of the Executive’s employment with the Company.

 

21.       ENTIRE AGREEMENT. Except as otherwise provided herein, this Agreement
constitutes the entire agreement between the parties concerning the subject
matter hereof and supersedes all prior or contemporaneous agreements, between
the parties relating to the subject matter hereof; provided, however, that
nothing in this Agreement shall be construed to limit any policy or agreement
that is otherwise applicable relating to confidentiality, rights to inventions,
copyrightable material, business and/or technical information, trade secrets,
solicitation of employees, interference with relationships with other
businesses, competition, and other similar policies or agreement for the
protection of the business and operations of the Company and the subsidiaries.

 

14

--------------------------------------------------------------------------------


 

22.       COUNTERPARTS. This Agreement may be executed in two or more
counterparts, any one of which shall be deemed the original without reference to
the others.

 

IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, and its
corporate seal to be hereunto affixed on this            day of             ,
2012, all as of the Effective Date.

 

 

 

 

 

 

HOSPIRA, INC.

 

 

 

By

 

 

 

F. Michael Ball

 

Its: Chief Executive Officer

 

 

ATTEST:

 

 

 

 

 

 

 

 

Royce R. Bedward

 

Secretary

 

 

15

--------------------------------------------------------------------------------


 

APPENDIX A

 

AGREEMENT REGARDING CHANGE IN CONTROL
ALTERNATIVE DISPUTE RESOLUTION PROCEDURES

 

The parties to the Agreement Regarding Change in Control dated as of the     
day of             , 2012 (the “Agreement”) recognize that a bona fide dispute
as to certain matters may arise from time to time during the term of the
Agreement which relates to either party’s rights and/or obligations. To have
such a dispute resolved by this Alternative Dispute Resolution (“ADR”)
provision, a party first must send written notice of the dispute to the other
party for attempted resolution by good faith negotiations between the Executive
and the Company within twenty-eight (28) days after such notice is received (all
references to “days” in the ADR provision are to calendar days).

 

If the matter has not been resolved within twenty-eight (28) days of the notice
of dispute, or if the parties fail to meet within such twenty-eight (28) days,
either party may initiate an ADR proceeding as provided herein. The parties
shall have the right to be represented by counsel in such a proceeding.

 

1.                                      To begin an ADR proceeding, a party
shall provide written notice to the other party of the issues to be resolved by
ADR. Within fourteen (14) days after its receipt of such notice, the other party
may, by written notice to the party initiating the ADR, add additional issues to
be resolved within the same ADR.

 

2.                                      Within twenty-one (21) days following
receipt of the original ADR notice, the parties shall select a mutually
acceptable neutral to preside in the resolution of any disputes in this ADR
proceeding. If the parties are unable to agree on a mutually acceptable neutral
within such period, either party may request the President of the CPR Institute
for Dispute Resolution (“CPR”), 366 Madison Avenue, 14th Floor, New York, New
York 10017, to select a neutral pursuant to the following procedures:

 

(a)                     The CPR shall submit to the parties a list of not less
than five (5) candidates within fourteen (14) days after receipt of the request,
along with a Curriculum Vitae for each candidate.  No candidate shall be an
employee, director or shareholder of either party or any of their subsidiaries
or affiliates.

 

(b)                     Such list shall include a statement of disclosure by
each candidate of any circumstances likely to affect his or her impartiality.

 

(c)                      Each party shall number the candidates in order of
preference  (with the number one (1) signifying the greatest preference) and
shall deliver the list to the CPR within seven (7) days following receipt of the
list of candidates. If a party believes a conflict of interest exists regarding
any of the candidates, that party shall provide a written explanation of the
conflict to the CPR along with its list showing its

 

1

--------------------------------------------------------------------------------


 

order of preference for the candidates. Any party failing to return a list of
preferences on time shall be deemed to have no order of preference.

 

(d)                     If the parties collectively have identified fewer than
three  (3) candidates deemed to have conflicts, the CPR immediately shall
designate as the neutral the candidate for whom the parties collectively have
indicated the greatest preference. If a tie should result between two
candidates, the CPR may designate either candidate. If the parties collectively
have identified three (3) or more candidates deemed to have conflicts, the CPR
shall review the explanations regarding conflicts and, in its sole discretion,
may either (i) immediately designate as the neutral the candidate for whom the
parties collectively have indicated the greatest preference, or (ii) issue a new
list of not less than five (5) candidates, in which case the procedures set
forth in subparagraphs 2(a)-2(d) shall be repeated.

 

3.                                      No earlier than twenty-eight (28) days
or later than fifty-six (56) days after selection, the neutral shall hold a
hearing to resolve each of the issues identified by the parties. The ADR
proceeding shall take place at a location agreed upon by the parties. If the
parties cannot agree, the neutral shall designate a location other than the
principal place of business of either party or any of the subsidiaries or
affiliates.

 

4.                                      At least seven (7) days prior to the
hearing, each party shall submit the following to the other party and the
neutral:

 

(a)                     a copy of all exhibits on which such party intends to
rely in any oral or written presentation to the neutral;

 

(b)                     a list of any witnesses such party intends to call at
the hearing, and a short summary of the anticipated testimony of each witness;

 

(c)                      a proposed ruling on each issue to be resolved,
together with a request for a specific damage award or other remedy for each
issue. The proposed rulings and remedies shall not contain any recitation of the
facts or any legal arguments and shall not exceed one (1) page per issue.

 

(d)                     a brief in support of such party’s proposed rulings and
remedies, provided that the brief shall not exceed twenty (20) pages. This
page limitation shall apply regardless of the number of issues raised in the ADR
proceeding. Except as expressly set forth in subparagraphs 4(a) - 4(d), no
discovery shall be required or permitted by any means, including deposition,
interrogatories, requests for admissions or production of documents.

 

5.                                      The hearing shall be conducted on two
(2) consecutive days and shall be governed by the following rules:

 

2

--------------------------------------------------------------------------------


 

(a)                     Each party shall be entitled to five (5) hours of
hearing time to present its case. The neutral shall determine whether each party
has had the five (5) hours to which it is entitled.

 

(b)                     Each party shall be entitled, but not required, to make
an opening statement, to present regular or rebuttal testimony, documents or
other evidence, to cross-examine witnesses and to make a closing argument.
Cross-examination of witnesses shall occur immediately after their direct
testimony, and cross-examination time shall be charged against the party
conducting the cross-examination.

 

(c)                      The party initiating the ADR shall begin the hearing
and, if it chooses to make an opening statement, shall address not only issues
it raised, but also any issues raised by the responding party. The responding
party, if it chooses to make an opening statement, also shall address all issues
raised in the ADR. Thereafter, the presentation of regular and rebuttal
testimony and documents, other evidence and closing arguments shall proceed in
the same sequence.

 

(d)                     Except when testifying, witnesses shall be excluded from
the hearing until closing arguments.

 

(e)                      Settlement negotiations, including any statements made
therein, shall not be admissible under any circumstances. Affidavits prepared
for purposes of the ADR hearing also shall not be admissible. As to all other
matters, the neutral shall have sole discretion regarding the admissibility of
any evidence.

 

6.                                Within seven (7) days following completion of
the hearing, each party may submit to the other party and the neutral a
post-hearing brief in support of its proposed rulings and remedies, provided
that such brief shall not contain or discuss any new evidence and shall not
exceed ten  (10) pages. This page limitation shall apply regardless of the
number of issues raised in the ADR proceeding.

 

7.                                      The neutral shall rule on each disputed
issue within fourteen (14) days following completion of the hearing. Such ruling
shall adopt in its entirety the proposed ruling and remedy of one of the parties
on each disputed issue but may adopt one party’s proposed rulings and remedies
on some issues and the other party’s proposed rulings and remedies on other
issues. The neutral shall not issue any written opinion or otherwise explain the
basis of the ruling.

 

8.                                      The neutral shall be paid a reasonable
fee plus expenses by the Company. The Company shall bear its own fees and
expenses. The Executive’s fees and expenses shall be paid or reimbursed by the
Company to the extent provided by the Agreement.

 

3

--------------------------------------------------------------------------------


 

9.                                      The rulings of the neutral and the
allocation of fees and expenses shall be binding, non-reviewable, and
non-appealable, and may be entered as a final judgment in any court having
jurisdiction.

 

10.                               Except as provided in Section 9 or as required
by law, the existence of the dispute, any settlement negotiations, the ADR
hearing, any submissions (including exhibits, testimony, proposed rulings, and
briefs), and the rulings shall be deemed Confidential Information. The neutral
shall have the authority to impose sanctions for unauthorized disclosure of
Confidential Information.

 

4

--------------------------------------------------------------------------------